                Case 2:18-cv-00142-LGW-BWC Document 7 Filed 04/17/20 Page 1 of 1


                                                                   u.?. " :r :T_coyRT
                        3(n tlje 03iiitett States; IBisftnct Court ^
                        Jfor tt)e ^outliern JBisftrict of (§eorgik
                                       Sirungtoick ©ifaisiion ?' ■ ^
              BOBBY PORTER,

                         Petitioner,                       CIVIL ACTION NO.: 2:I8-cv-142


                   V.



              WARDEN EDGE,

                         Respondent.


                                                ORDER


                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.     Dkt. No. 5.   Petitioner Bobby Porter ("Porter")

              did not file Objections to this Report and Recommendation.

              Accordingly, the Court ADOPTS the Magistrate Judge's Report and

              Recommendation, DISMISSES Porter's 28 U.S.C. § 2241 Petition,

              DIRECTS the Clerk of Court to CLOSE this case and enter the


              appropriate judgment of dismissal, and DENIES Porter in forma

              pauperis status on appeal. ^                  /

                   SO ORDERED, this        IJ    d^y of /f\C\4 \ \          , 2020.




                                           HON./LISA GODBEY WOOD, JUDGE
                                          0^ITED STATES DISTRICT COURT
                                          ^UTHERN DISTRICT OF GEORGIA


AO 72A
(Rev. 8/82)
